IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

IN THE MATTER OF A SEARCH Case No.
WARRANT DIRECTED TO GOOGLE //Y- SW AK.

Filed Under Seal WBE

 

ORDER

This matter came on to be heard on September 27, 2019 before this Court on the

Government’s ex parte Motion pursuant to 28 U.S.C. § 1651 and 18 U.S.C. § 2705(b) for the
Issuance of a Protective Order directing Google not to disclose the existence of a search warrant
served upon them for the production of certain records related to email account:
Memo0588@gmail.com
for a period of six months. After due consideration thereon the Court finds there is reason to
believe that the disclosure of the issuance of the search warrant will result in individuals fleeing
to avoid prosecution, destroying or tampering with evidence, intimidating witnesses or will
otherwise seriously jeopardize and ongoing criminal investigation. Accordingly, it is hereby
ORDERED, ADJUDGED AND DECREED

ON
Google shall not disclose the existence of the ‘above described search warrant, the

wo, ; i, \ .
application, or this Order of the Court, to/the listed customers or to any other person, for a period
\ oto ~
of six months or until otherwise suhorze to dy do's so by the Court.

+ t 24, 10\% N
DATE PATRICIA A. SULLIVAN

“ UNITED STATES DISTRICT COURT
MAGISTRATE JUDGE

 

 

 
